Opinion issued September 15, 2015




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00491-CV
                          ———————————
                        CLIFFORD HALL, Appellant
                                      V.
                           AT&T, INC., Appellee



                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-22195


                        MEMORANDUM OPINION

      Appellant and appellee have filed an agreed motion to dismiss the appeal.

See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(2). No opinion has issued. See TEX. R.

APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2